Citation Nr: 1312142	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  11-06 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for degenerative joint and disc disease of the lumbar spine, with intervertebral disc syndrome (IVDS). 

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION


The Veteran served on active duty from August 1960 to August 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for a higher rating for his service-connected lumbar spine disability.  The Veteran submitted a notice of disagreement (NOD) in February 2010; a statement of the case (SOC) was issued in February 2011; and in March 2011, the Veteran submitted a timely substantive appeal to the Board.  

In March 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.

With respect to the claim for a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to the claim for a TDIU, the Board should remand rather than refer the TDIU issue for further development. See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995). 

During the March 2013 hearing, the Veteran reported that he was currently unemployed, at least in part, due to his back problems.  While the RO previously denied a claim for a TDIU in an August 2012 rating decision, the Veteran's March 2013 testimony raises a new claim for a TDIU.  As such, the claim for a TDIU is being remanded, below. 

Lastly, in March 2013, the Veteran submitted additional evidence without a waiver of initial RO consideration.  It appears that most of this correspondence, comprised of private treatment records relating to the back, have not been reviewed by the Agency of Original Jurisdiction.  Therefore, the Board will remand this additional evidence in accordance with the instructions below. See 38 C.F.R. § 20.1304(c) (2012). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in the present case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012). 

With respect to the lumbar spine disability, this condition was most recently evaluated during September 2010 and May 2011 VA examinations.  At the March 2013 hearing, the Veteran expressly stated that his back condition had worsened since the last VA examination in 2011, and that he had experienced decreased range of motion, radiating pain to the lower extremities, problems sitting, and increased pain requiring shots and various medications. See March 2013 Hearing Transcript, Generally.  Contemporaneous VA treatment records dated in 2012 confirm that the Veteran presented with a "new onset" of back symptoms/treatment, including use of a TENS unit, and pain reaching a 9 out 10 on the pain scale. See, e.g., VA Outpatient Treatment Record, March 2012. 

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995). 

Accordingly, to ensure that the record reflects the current severity of the Veteran's service-connected low back disability, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

In addition to the foregoing, the record reflects that there are outstanding treatment records pertinent to the claims on appeal.  In this regard, during the March 2013 hearing, the Veteran testified that he currently receives private treatment for his back condition from Dr. Obregon (Thompson's Medical Associates).  Those records are not currently contained in the claims file and should be obtained upon remand.  

The Board further notes that the Veteran submitted various (and apparently incomplete) medical records without a waiver of RO jurisdiction in March 2013.  These records consist of a November 2012 MRI report of the lumbar spine, as well as a January 2013 physical therapy progress note which indicates that the Veteran has completed at least 11 prior physical therapy sessions.  These records must not only be reviewed by the RO, but the outstanding private physical therapy records should be obtained upon remand. 

The Veteran further indicated that he receives ongoing treatment for his back at the VAMC in El Paso.  The record currently before the Board includes treatment records from the El Paso VAMC dated from December 2006 to September 2009, June 2009 to August 2010, and November 2011 to March 2012.  Based on the foregoing, it appears that there are outstanding treatment records dated from August 2010 to November 2011, and from March 2012 to the present, which are potentially pertinent to the claims remaining on appeal.  As any outstanding records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Lastly, as noted above, the Veteran has indicated that his service-connected disabilities adversely impact his ability to work.  It appears that the Veteran has not been employed since 2005.  These statements raise a question as whether the Veteran may be entitled to a total disability rating based upon individual unemployability (TDIU).  In this regard, the Board notes that TDIU was specifically denied by the RO in August 2012.  However, because the issue of entitlement to TDIU is "not a separate claim for benefits," but is "part of a claim for increased compensation," Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the question remains part of the claims on appeal.

In this case, the Veteran's combined disability rating is 80 percent; as such, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, the current record lacks a medical opinion regarding employability.  

Given the Veteran's statements, as part of the examination(s) to be afforded on remand, the examiner should specifically assess the Veteran's employability based on consideration of all his service-connected disabilities and his educational and occupational history and experience.  In doing so, the examiner(s) should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities and whether more than marginal employment would be feasible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability. 

Specific requests should be made for treatment records from (1) Dr. Obregon (Thompson's Medical Associates) and; (2) private physical therapy treatment from Health Masters in El Paso, Texas, dated approximately 2012 to 2013.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should also be made for treatment records from the VAMC El Paso, to include records of treatment dated from August 2010 to November 2011, and from March 2012 to the present. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

2. After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected degenerative joint and disc disease of the lumbar spine, with intervertebral disc syndrome.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The physician should conduct range of motion testing of the lumbar spine (expressed in degrees) . The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 

The physician should identify any neurological impairment associated with the Veteran's service-connected back disorder.  For each identified neurological impairment, the physician should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected back disorder.  If so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe). 

The physician should also indicate whether the Veteran's service-connected back disorder is manifested by intervertebral disc syndrome (IVDS) and, if so, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbar spine disability, the physician should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks (b) at least 2 weeks, but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

* The examiner should also comment on the Veteran's employment and employability.  (A detailed history of employment should be taken.)  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment (i.e., whether more than marginal employment would be feasible) consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  (In addition to his lumbar spine disability, the Veteran is service connected for left knee degenerative joint disease, right knee degenerative joint disease, right shoulder bursitis, right hip bursitis, scar associated with lumbar spine disability, right foot pes planus, and eczema).  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.G . MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



